Citation Nr: 1133122	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  08-01 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating higher than 70 percent for depressive disorder to include symptoms of anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the military from May 1992 to September 1999.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In his November 2007 substantive appeal (on VA Form 9), which the RO received in December 2007, the Veteran requested a hearing at the RO before a Veterans Law Judge of the Board - also commonly referred to as a Travel Board hearing.  The RO scheduled this Travel Board hearing for September 18, 2009.  However, on the day of the hearing, the Veteran's representative submitted a statement indicating the Veteran would not be able to make the proceeding, no longer wanted a hearing, and therefore was canceling it.  See 38 C.F.R. § 20.704(e) (2010).  The judge scheduled to preside over the hearing also made this annotation on the hearing notification letter.  

The claim, however, requires further development before being decided.  So the Board is remanding the claim the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

Additional development of this claim is needed to obtain outstanding VA treatment records and to have the Veteran undergo another VA compensation examination to reassess the severity of his psychiatric disorder.


To this end, the AMC needs to confirm there are no outstanding VA outpatient treatment records a the VA Medical Center (VAMC) in Miami, Florida.  The Board sees there are none currently in the file dated since March 2008, so since more than three years ago.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (indicating VA has constructive, if not actual, notice of this additional evidence because it is generated within VA's healthcare system).  See also 38 U.S.C.A. § 5103A(c)(2) (West 2002); 38 C.F.R. §§ 3.159(c)(2), (c)(3) (2010).  

Another VA compensation examination is needed to reassess the severity of the Veteran's depressive disorder with anxiety symptoms, but especially to address the criteria for a higher 100 percent rating for this disability.  The Veteran contends his depressive disorder and associated anxiety symptoms are totally disabling, so warrant this higher 100 percent rating.  His disability is rated under 38 C.F.R. § 4.130, Diagnostic Code 9434 (major depressive disorder) of the General Rating Formula for Mental Disorders.  Under this code, this maximum 100 percent rating requires total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

Unfortunately, the Veteran has not been provided a VA compensation examination for this disability since March 2001, so for over a decade.  There have been a considerable amount of psychiatric records associated with the claims file during the many years since, including VA treatment records, private treatment records, and Social Security Administration (SSA) disability records.  But, as mentioned, even the additional VA outpatient treatment records only date up to March 2008 so are simply too outdated to address the current severity of this disability in terms of these applicable rating criteria.


The Board realizes the Veteran failed to report for his VA compensation examinations previously scheduled in December 2006 and March 2007.  And according to VA regulation, when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or 
re-examination, and a claimant, without good cause, fails to report for such examination or re-examination, action shall be taken in accordance with paragraphs (b) or (c) of 38 C.F.R. § 3.655, as appropriate.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  When, as here, the missed examination is scheduled in conjunction with a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  But owing to the potentially very severe state of the Veteran's psychiatric disability, the Board finds sufficient mitigating circumstances for his prior failures to attend those scheduled VA examinations.  So the Board finds good cause for scheduling another VA compensation examination.  

Indeed, accepting that his December 2006 and March 2007 VA examinations did not occur, his most recent VA compensation examination was in March 2001, so, again, over ten years ago.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  Mere passage of time does not invoke the need for another or new examination.  Cf. Palczewski v. Nicholson, 20 Vet. App. 563 (2007) (discussing this notion in the context of a claim for service connection).  But, here, the fact that the Veteran alleges his disability is worse than when last evaluated is enough to invoke VA's obligation in this particular instance to have him reexamined.  See the representative's May 2011 brief.  See also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

On remand, then, the VA compensation examiner must determine the extent of the Veteran's occupational and social impairment that is specifically attributable to his service-connected depressive disorder with anxiety symptoms.  And, in particular, this examiner must explicitly comment on whether the Veteran's depressive disorder with anxiety symptoms causes total occupational and social impairment, which is necessary for the higher 100 percent rating.

Notably, according to the report of the last VA compensation examination in March 2001, the Veteran had received diagnoses of co-morbid major depressive disorder and generalized anxiety disorder, thereby providing the basis for his current service-connected acquired psychiatric disorder.  But, since then, his treatment reports and SSA records have shown those diagnoses as well as additional diagnoses of posttraumatic stress disorder (PTSD), agoraphobia, and schizoaffective disorder, as well as psychotic symptoms.  It therefore is important for the examiner to assign a Global Assessment of Functioning (GAF) score that is solely representative of the symptoms and impairment attributable to the 
service-connected depressive disorder with anxiety symptoms; or, at the very least, if providing only one score, the examiner must quantify what measure of the score is the result of the depressive disorder with anxiety symptoms versus these several other mental disorders mentioned that are not current service-connected disabilities.  See Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. §§ 3.102 and 4.3 requiring that reasonable doubt on any issue be resolved in the Veteran's favor, dictate that such signs and symptoms be attributed to the service-connected condition.).  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) at 32).  


Accordingly, the claim is REMANDED for the following additional development and consideration:

1.  Ask that the Veteran assist in searching for his VA treatment records by specifying dates, locations, and providers of treatments at VA facilities.  After allowing an appropriate time for response, contact the VAMC in Miami, Florida, in particular, to obtain all of his evaluation and treatment records located there and dated since March 2008.

If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2), (e)(1).

2.  Upon receipt of any additional records requested in the preceding paragraph 1, schedule an appropriate VA compensation examination to reassess the severity and manifestations of the Veteran's depressive disorder with anxiety symptoms, in accordance with the applicable rating criteria.  See 38 C.F.R. § 4.130, Diagnostic Code 9434 (2010).

He is hereby advised that failure to report for this scheduled VA examination, without good cause, will have adverse consequences on this pending claim.  38 C.F.R. § 3.655.  The examination should include any diagnostic testing or evaluation needed.  The claims file, including a complete copy of this remand, must be made available for review of his pertinent medical and other records.

In particular, the examiner is requested to determine whether the Veteran's service-connected depressive disorder and anxiety symptoms cause total occupational and social impairment so as to warrant a higher 100 percent rating.

In making this assessment, the examiner is requested to determine what specific symptoms and impairment are attributable to the service-connected depressive disorder and anxiety symptoms, as opposed to those referable to any other non-service-connected psychiatric disability, including PTSD, agoraphobia, and schizoaffective disorder, unless it is determined the symptoms of one condition cannot be disassociated from the symptoms of another (in which case all must be presumed associated with the depressive disorder and anxiety symptoms in determining the extent of the Veteran's social and occupational impairment).  

To this end, the examiner should assign an Axis V GAF score consistent with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders and explain what the assigned score means, both in terms of the extent of the social and occupational impairment attributable to the depressive disorder with anxiety symptoms and, further, if not disassociated from this depressive disorder with anxiety symptoms, any additional occupational and social impairment attributable to any other currently diagnosed DSM-IV psychiatric disability.

The examiner must discuss the rationale for any opinions and conclusions expressed, whether favorable or unfavorable, based on the results of the examination and information obtained from review of the record, if necessary citing to specific evidence in the file.

3.  Then readjudicate the claim in light of all additional evidence.  If the claim is not granted to the Veteran's satisfaction, send him a supplemental statement of the case (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of the claim.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


